Citation Nr: 0738550	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-40 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.R.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1997 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2007, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record shows the veteran's 
cervical spine disorder, spondyloarthropathy, was incurred 
during active service.


CONCLUSION OF LAW

Spondyloarthropathy of the cervical spine disorder was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the record shows the veteran requested 
entitlement to service connection for a cervical spine 
disorder manifested by radiating pain and limitation of 
motion.  On VA examination in August 2004 he complained of 
constant pain primarily to the chest area.  The examiner 
found there was no objective clinical evidence for a cervical 
spine diagnosis.  X-rays revealed straightening of the normal 
lordosis with normal vertebral bodies and intervertebral disc 
spaces.  VA examination in August 2005, however, included a 
diagnosis of seronegative generalized joint and spine 
arthritis (spondyloarthropathy) which had been manifest at 
least since December 2004 within one year of the veteran's 
service discharge and most likely began while he was in 
service.  The examiner noted that Reiter's syndrome was a 
strong possible diagnosis.  It was also noted that the 
spondyloarthropathy including to the cervical spine was 
considered to be part of the same condition that began in the 
veteran's knees during active service.  Private medical 
records include a December 2005 statement reporting diagnoses 
of arthralgia and undifferentiated autoimmune connective 
tissue disorders.  

Based upon the evidence of record, the Board finds the 
veteran's cervical spine disorder was incurred during active 
service.  It is significant to note that service-connection 
has been established for bilateral knee and shoulder 
disorders and for a thoracic spine disorder.  The August 2005 
VA examiner's opinion is persuasive that the veteran's 
spondyloarthropathy to the cervical spine was part of the 
same disorder that began during active service.  This opinion 
is consistent with the subsequently received private medical 
record diagnoses.  Therefore, entitlement to service 
connection for a cervical spine disorder is warranted.




ORDER

Entitlement to service connection for spondyloarthropathy of 
the cervical spine is granted.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


